      Case 9:20-cv-00107-DLC-KLD Document 22 Filed 11/19/20 Page 1 of 6



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION




  UNITED STATES OF AMERICA,
                                                   CV 20–107–M–DLC
                      Plaintiff,

        vs.                                         ORDER

  PAUL BUNN and SNYDER
  LOGGING AND LANDSCAPING,
  LLC,

                      Defendants.

      Before the Court is the United States’ Unopposed Motion to Enter Consent

Decree. (Doc. 20.) The United States requests the Court enter a partial consent

decree after reaching settlement with Defendant Snyder Logging and Landscaping,

LLC. (Id. at 2.)

                                    BACKGROUND

      The United States commenced this action under 33 U.S.C. § 1319(b) and (d)

of the Clean Water Act alleging that Paul Bunn and Snyder Logging discharged

pollutants into waters of the United States without authorization. (Doc. 1 at 2.)

The Complaint alleged that Mr. Bunn hired Snyder Logging for earthmoving work

related to several ponds he wanted to build on his property. (Id. at 3.) Snyder

Logging is alleged to have discharged dredge or fill material from Mr. Bunn’s
      Case 9:20-cv-00107-DLC-KLD Document 22 Filed 11/19/20 Page 2 of 6



property into a wetland adjacent to the Yaak River. (Id. at 5–7.) The United States

contends that these wetlands are “waters of the United States” within the meaning

of the Clean Water Act. (Id. at 8.) Neither Mr. Bunn nor Snyder Logging obtained

any permits to perform this work. (Id. at 6.)

                                    DISCUSSION

       The United States moves the Court for entry of a partial consent decree.

(Doc. 20.) Consistent with 28 C.F.R. § 50.7, the United States posted the partial

consent decree for public comment from October 5, 2020 through November 4,

2020 and received no comments. Neither Mr. Bunn nor Snyder oppose its entry.

(Id. at 2.)

       A consent decree is “not a decision on the merits or the achievement of the

optimal outcome for all parties, but is the product of negotiation and compromise.”

United States v. State of Oregon, 913 F.2d 576, 580 (9th Cir. 1990). Consent

decrees “encourage[e] informal resolution of disputes, thereby lessening the risks

and costs of litigation.” SEC v. Randolph, 736 F.2d 525, 528 (9th Cir. 1984).

       The decision to enter a proposed consent decree falls within the district

court’s discretion. Oregon, 913 F.2d at 580. A court evaluates the proposal to

ensure its terms are “fundamentally fair, adequate and reasonable,” id., considering

both procedural and substantive fairness, United States v. Chevron U.S.A., Inc.,

380 F. Supp. 2d 1104, 1111 (N.D. Cal. 2005). Additionally, the consent decree
        Case 9:20-cv-00107-DLC-KLD Document 22 Filed 11/19/20 Page 3 of 6



“must conform to applicable laws” although it “need not impose all the obligations

authorized by law.” Oregon, 913 F.2d at 580.

        A court’s review of the terms should be informed by the public policy

favoring settlement, giving deference “where the decree has been negotiated by the

Department of Justice on behalf of an agency[.]” Chevron, 380 F. Supp. 2d at

1111 (citing United States v. Comunidades Unidas Contra La Contaminacion, 204

F.3d 275, 280 (1st Cir. 2000)). On the other hand, a court must independently

evaluate the decree to avoid giving it “rubber stamp approval.” United States v.

Montrose Chem. Corp. of Cal., 50 F.3d 741, 747 (9th Cir. 1995) (quoting City of

Detroit v. Grinnell Corp., 495 F.2d 448, 462 (2d Cir. 1974)). For the following

reasons, the Court finds that the proposed consent decree is both procedurally and

substantively fair and consistent with the purpose of the Clean Water Act.

   I.      Procedural Fairness

        The first step is to determine whether the proposed consent decree is

procedurally fair. Courts evaluating procedural fairness look to determine whether

the negotiation process was “full of adversarial vigor.” United States v. Pac. Gas

& Elec., 776 F. Supp. 2d 1007, 1025 (N.D. Cal. 2011) (quoting United States v.

Telluride Co., 849 F. Supp. 1400, 1402 (D. Colo. 1994)). A decree that is the

product of “good faith, arms-length negotiations,” is “presumptively valid[,]”

Oregon, 913 F.2d at 581, so long as no collusion has taken place, Pac. Gas &
         Case 9:20-cv-00107-DLC-KLD Document 22 Filed 11/19/20 Page 4 of 6



Elec., 776 F. Supp. 2d at 1025 (citing United States v. Colorado, 937 F.2d 505, 509

(10th Cir. 1991)).

         Here, the proposed consent decree is the result of months of adversarial

negotiations between the United States and Snyder logging, both of whom were

represented by counsel. (Doc. 20 at 7.) These negotiations provided both parties

with the opportunity to evaluate the strengths and weaknesses of each other’s

cases. And there is no evidence of collusion. Therefore, the decree is procedurally

fair.

   II.      Substantive Fairness

         The second step requires the Court to assess whether the terms are

substantively fair. The question is not whether “the settlement is one which the

court itself might have fashioned or considers ideal.” Pac. Gas & Elec., 776 F.

Supp. 2d at 1025 (citing United States v. Cannons Eng’g Corp., 899 F.2d 79, 84

(1st Cir. 1990)). Instead, the “court’s approval is nothing more than an amalgam

of delicate balancing, gross approximations and rough justice.” Oregon, 913 F.2d

at 581 (internal quotations omitted). “The court need only be satisfied that the

decree represents a reasonable factual and legal determination.” Id. (internal

quotation omitted).

         The proposed consent decree requires Snyder Logging to pay a civil penalty

of $10,000 to the United States but does not require it to perform any restoration
      Case 9:20-cv-00107-DLC-KLD Document 22 Filed 11/19/20 Page 5 of 6



work on Mr. Bunn’s property. (Doc. 20 at 5.) This penalty is fair and reasonable

given that Snyder Logging is not the owner of the property but was hired to

perform the earthmoving work. The $10,000 penalty represents a significant

portion of the proceeds Snyder Logging was paid for the work. Although the

United States initially sought a higher penalty, this payment is a reasonable

settlement figure reflective of the effort saved by avoiding trial and inherent risks

of trial. Moreover, the consent decree does not resolve any of the claims against

Mr. Bunn which are still outstanding.

   III.   The Clean Water Act

      The final step requires the Court to determine whether the consent decree is

consistent with the purpose of the Clean Water Act, “to restore and maintain the

chemical, physical, and biological integrity of the Nation’s waters.” 33 U.S.C.

§ 1251(a). The Clean Water Act’s civil penalty provision is designed to provide

specific and general deterrence. Ecological Rights Foundation v. Pacific Lumber

Co., 230 F.3d 1141, 1153 (9th Cir. 2000).

      Here, imposing a civil penalty is consistent with the deterrent aims of the

Clean Water Act. Accordingly,

      IT IS ORDERED that the Motion (Doc. 20) is GRANTED. The Court

Court will enter the consent decree by separate order.

      DATED this 19th day of November, 2020.
Case 9:20-cv-00107-DLC-KLD Document 22 Filed 11/19/20 Page 6 of 6
